Citation Nr: 0714874	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-09 478	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDING OF FACT

The veteran does not have emphysema that is related to his 
military service. 


CONCLUSION OF LAW

The veteran does not have emphysema that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records (SMRs) are negative for any treatment 
or complaints related to the veteran's lungs.  The veteran's 
lungs and chest were reported to be normal at the time of the 
March 1966 separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2001 to April 2003.  In May 2002 the 
veteran was noted to have "lung problems."  

Associated with the claims file is a letter from J. Milliken, 
M.D., dated in July 2002.  Dr. Milliken reported that the 
veteran suffered from chronic obstructive pulmonary disease 
(COPD) associated with reactive airway disease.  

Also associated with the claims file is a letter dated in 
April 2003 from M. Gilmore, D.O., which reveals that the 
veteran has a history of emphysema and lung nodules.  
Emphysema was noted to require frequent treatment with 
nebulizers and other medications.  Dr. Gilmore also noted 
that the veteran has bronchitis, episodes of pneumonia, and 
recurrent upper respiratory infections.  

Associated with the claims file are medical records provided 
by the Social Security Administration.  The records include 
private treatment reports from Mercy Hospital dated from 
March 2001 to April 2003, from Munson Medical Center dated 
from March 2001 to April 2001, from Dr. Milliken dated in 
July 2002, and from Dr. Gilmore dated from September 2001 to 
July 2002.  The private treatment reports reflect treatment 
for severe COPD, right lung lower lobe infiltrate, acute 
onset of dyspnea, questionable right upper lung lobe mass, 
pneumonia, and emphysema.  None of the records include 
medical opinions relating the veteran's current lung 
disabilities to his active duty service.  

The veteran underwent a VA examination in August 2003 for the 
purpose of determining whether he was eligible for homebound 
status or aid and attendance.  The examination contained 
findings unrelated to the veteran's claimed lung disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs were negative for any treatment or 
complaints of a lung disability.  The veteran's March 1966 
separation examination revealed normal lungs and chest.  VA 
outpatient treatment reports reveal that the veteran had 
"lung problems."  Private treatment reports document 
diagnoses of COPD and emphysema.  However, there is no 
competent evidence to indicate that any current emphysema is 
related to service.  None of the veteran's VA or private 
physicians has provided an opinion relating the veteran's 
emphysema to his period of service.  In light of absence of 
any objective evidence to establish a link between emphysema 
and the veteran's military service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  The SMRs and absence of 
evidence of lung disease for so many years after service is 
of greater probative weight than the claimant's unsupported 
allegations of a nexus between current disability and 
military service.

The Board notes that the veteran has alleged that he has 
emphysema which is related to service.  While the veteran is 
capable of providing information regarding his symptoms, as a 
layperson, he is not qualified to offer medical diagnosis or 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for emphysema.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
letters dated in February 2003 and April 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while notice was not provided as to the criteria for rating 
emphysema or with respect to effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not have 
jurisdiction over such issues.  Consequently, a remand of the 
service connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
emphysema is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the veteran has had post-
service treatment for chronic obstructive pulmonary disease 
and emphysema, but there is no indication, except by way of 
unsupported allegation, that he has emphysema related to 
service.  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.




ORDER

Entitlement to service connection for emphysema is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


